Citation Nr: 0801364	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-20 563	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran's compensation benefits should be 
reduced to the 10 percent rate effective April 6, 2004, based 
on the veteran's felony conviction on February 4, 2004.

2.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $74,084.68.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from a May 2004 decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in North Little Rock, Arkansas, and an August 2005 
Decision on Waiver of Indebtedness of the RO in Muskogee, 
Oklahoma.  The May 2004 decision reduced the veteran's 
disability compensation benefits to a rate of 10 percent 
based on his incarceration.  The August 2005 decision denied 
waiver of a debt that was created through overcompensation.  
The veteran has appealed both issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the veteran's claims file reveals 
that he has requested a videoconference hearing before a 
Member of the Board.  Specifically, in the veteran's May 2005 
and April 2006 substantive appeals, he indicated that he 
wanted a hearing at the RO before the Board.  In June 2007, 
the veteran informed VA that he was incarcerated and that he 
needed to postpone his hearing until he was released from 
prison.  A note at the bottom of this request indicates that 
the veteran requested a BVA video hearing.  Records reflect 
that the veteran was scheduled for an October 2007 Travel 
Board hearing, not a videoconference hearing, which he did 
not attend.   

VA has a statutory obligation to assist the veteran in the 
development of his claim.  The duty to assist incarcerated 
veterans requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement, as such individuals 
are entitled to the same care and consideration given to 
their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, the veteran should also note that 
the United States Court of Appeals for Veterans Claims has 
held that the Secretary is not authorized by statute or 
regulation to subpoena the warden at a state correctional 
facility and direct the release of the appellant from that 
facility.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
Although some penal institutions have, in certain cases, 
permitted an incarcerated veteran to attend a VA hearing, 
that decision is not a matter within VA's power, and the 
veteran is advised to make his request to the proper 
authority within his institution.

This case is therefore remanded so that the veteran may be 
scheduled for a videoconference hearing for the purpose of 
satisfying VA's procedural due process obligation.  See 38 
C.F.R. § 20.704 (2007).  On remand, if the scheduling of the 
appellant for a Board videoconference hearing at the RO 
proves not to be possible, then the RO must document in the 
claims file all efforts expended to afford the appellant a 
Board hearing despite his incarceration.

Accordingly, the case is REMANDED for the following action:

The RO should contact the Oklahoma 
Department of Corrections or other 
appropriate authority and determine 
whether arrangements can be made to 
schedule the appellant for a 
videoconference hearing before a Member of 
the Board of Veterans' Appeals at the RO 
on the next available date.  If a 
videoconference hearing cannot be 
arranged, the RO must determine whether 
other acceptable arrangements may be made 
to afford the veteran the requested 
hearing.  If a hearing is scheduled, then 
notice should be sent to the veteran in 
accordance with the applicable 
regulations.  If, however, such hearing 
cannot be scheduled, then the RO must 
document in writing and associate with the 
claims file all efforts expended to afford 
the appellant a Board hearing despite his 
incarceration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



